Citation Nr: 1030429	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  10-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 through 
August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2009 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas granted service connection for PTSD and awarded a 
compensable evaluation of 50 percent, effective from May 16, 
2008, for this disability.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge by way of a videoconference hearing held in June 2010.  A 
transcript of that hearing is of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an original 
award does not raise the question of entitlement to an increased 
rating, but instead is an appeal of an original rating. Fenderson 
v. West, 12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue on appeal as a claim for a higher 
evaluation of an original award.  Analysis of this issue requires 
consideration of the rating(s) to be assigned effective from the 
date of award of service connection-in this case, May 16, 2008.

The issue of entitlement to service connection for residuals of a 
stroke, due to or the result of the Veteran's service-connected 
PTSD has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD results in symptoms no worse than those that 
cause reduced reliability and productivity; there is no evidence 
of deficiencies in areas such as judgment and thinking; suicidal 
ideation; an inability to establish and maintain effective 
relationships; speech intermittently illogical, obscure or 
irrelevant; impaired impulse control; or neglect of personal 
appearance and hygiene.  


CONCLUSION OF LAW

The criteria for a rating greater than the currently-assigned 
evaluation of 50 percent rating for the Veteran's 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (DC) 
9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation that required VA to request that the claimant provide 
any evidence in his possession that pertains to the claim.  See 
73 Fed. Reg. 23353-54 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held, however, that VCAA notice is not required under 
circumstances where a claim for service connection is granted, a 
rating and an effective date are assigned, and the claimant files 
an appeal as to the evaluation assigned to that grant.  See 
Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court 
held that, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected PTSD essentially fall within this fact pattern.  
Prior to the RO's May 2009 grant of service connection for PTSD, 
the Veteran was notified (by letters dated in May 2008 and 
October 2008) of the evidence needed to establish that underlying 
issue.  After receiving notice of the award of service connection 
for this disability here at issue, the Veteran perfected a timely 
appeal with respect to the rating initially assigned to the 
grant.  Clearly, no further section 5103(a) notice is required 
for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the May 2009 
rating decision and the February 2010 statement of the case 
(SOC)] that contain notice of VA's rating criteria, his appellate 
rights, a summary of relevant evidence, citations to applicable 
law, and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of notification of this increased rating 
claim is required.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's DD 
Form 214, VA and private medical records, and secured 
examinations in furtherance of his claim.  Although the Veteran's 
service treatment records (STRs) were found to be fire related, 
because this is a claim for an increased rating, rather than a 
claim for service connection, the inability to examine the STR's 
does not affect the adjudication of this case.  

VA examinations with respect to the issue on appeal were obtained 
in December 2008 and October 2009.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
adequate, as they were predicated on consideration of the private 
and VA medical records in the Veteran's claims file, considered 
all of the pertinent evidence of record, and provided information 
necessary to apply the relevant diagnostic code pertaining to the 
Veteran's PTSD.  Although the most recent (October 2009) VA 
examination did not provide the information necessary to apply 
the diagnostic code, this was not because of the examiner's 
failure to provide an adequate examination.  Rather, the Veteran 
is currently suffering from dementia, and recently had a stroke, 
both of which affected his ability to communicate and respond to 
the examiner's questions regarding the severity of his PTSD.  Due 
to the Veteran's dementia, and communication problems resulting 
from his stroke, remanding the claim for another PTSD examination 
would serve no useful purpose.  Accordingly, the Board finds that 
VA's duty to assist with obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Finally, at the June 2010 hearing, the Veteran noted that he had 
received treatment for his PTSD from J.H., D.O. at Chambers 
Memorial Hospital.  The undersigned Acting VLJ allowed the record 
to be held open for 30 days to provide the Veteran with the 
opportunity to submit additional records from J.H., D.O.  
Although the Veteran submitted a one page letter from J.H., D.O., 
this was the only record submitted.  The Board finds that the 
Veteran had sufficient opportunity to submit records pertinent to 
his claim, and he has not submitted an Authorization and Consent 
to Release Information Form pertaining to Chambers Memorial 
Hospital at any point during the pendency of this appeal.  As 
such, the Board will proceed with the adjudication of the claim.  
In conclusion, the Board finds that no duty to assist was unmet.

II.  Analysis

The Veteran was afforded a VA PTSD examination in December 2008.  
At this examination, the Veteran and his wife reported that the 
Veteran had been housebound for approximately two years and that 
during this time, his symptoms had become more intense as he had 
become less independent and more housebound.  The Veteran and his 
wife both reported that he experienced daily depression, and 
described symptoms of significant anhedonia.  He reported that he 
did not like crowds and did not enjoy shopping.  He noted that 
his anxiety was higher when he was around a lot of people, but 
that he typically tried to stay away.  The Veteran and his wife 
both noted that he was irritable, angry, and impatient much of 
the time, and noted that when they go out to eat, the Veteran 
would often get very irritable and anxious and did not enjoy 
going out.  On examination, the Veteran was a casually groomed 
individual who was in a wheelchair.  The examiner noted that he 
was cooperative, and gave the examiner no reason to doubt the 
credibility of the information provided.  The examiner noted that 
the Veteran's speech was slightly slowed, his mood was depressed 
and his affect was somewhat flat.  The Veteran's thought 
processes and associations were logical and tight with no 
loosening of associations or gross confusion noted during the 
evaluation.  However, the examiner noted that the Veteran relied 
on his wife to provide details at times.  He was oriented in all 
spheres, there was no evidence of delusions or hallucinations, 
and his insight and judgment were deemed fair.  The Veteran 
denied suicidal or homicidal ideation.  The examiner rendered an 
Axis I diagnosis of chronic PTSD, and assigned a global 
assessment of functioning (GAF) score of 49.  

The December 2008 VA examiner stated that the severity of the 
Veteran's PTSD was moderate to severe and that the duration of 
symptoms was numerous years with worsening of symptoms over the 
last two or three years.  The examiner noted that the Veteran's 
PTSD symptoms in and of themselves would not preclude gainful 
employment and that there was no impairment in the Veteran's 
communication, except for his hearing difficulties.  The examiner 
stated that there was no impairment in thought processes, 
although the Veteran did appear to have some slight memory 
problems.  Lastly, the examiner noted that she found no evidence 
of any other psychiatric disorders.

In October 2009, the Veteran was afforded another examination to 
assess the severity of his PTSD.  The examiner noted that an 
examination of the Veteran was essentially impossible given the 
profound dementia he displayed.  W.S., PhD., noted that the 
Veteran's presentation was in marked contrast to what was noted 
in December 2008 when seen by Dr. A.  Dr. S. reported that at 
this examination, the Veteran could essentially provide no 
information.  He gave his age as 90, and other than that, he just 
frequently moaned during the examination.  The Veteran appeared 
able to understand speech but his communication was 
extraordinarily limited.  The Veteran's wife stated that he was 
going downhill every day, and needed help with attending to 
activities of daily living, as he was unable to dress or bathe 
himself.   The Veteran's wife noted that he appeared to be 
troubled by his war experiences, noting that as he became less 
active physically, and he had more dreams.  The Veteran's wife 
reported that they had been married for eight years, and that she 
felt they had been close.  

On examination, the Veteran was a casually groomed individual.  
He sat in a wheelchair, on typically sighed or said things like 
"I get out of it."  He knew where he lived, but other than 
that, he really could not provide any information at all.  The 
examiner noted that he did not display depression or anxiety, and 
initiated no spontaneous speech.  The examiner noted that his 
mood was neutral, his affect was restricted, and stated that the 
Veteran's thought processes and associations, as well as his 
insight and judgment could not be adequately assessed.  Memory 
was profoundly impaired, and orientation could not be assessed 
but the examiner noted that the Veteran did not appear to know 
the date, month or year; nor could he name the current president 
or governor or their predecessors.  The Veteran did not report 
hallucinations, and there was no evidence of delusional material.  

The examiner also stated that he could not ascertain whether 
there was any suicidal or homicidal ideation.  The examiner 
rendered an Axis I diagnosis of chronic PTSD, and assigned a GAF 
of 45.  The examiner reported that there was really no way to 
substantiate the Veteran's PTSD symptoms given that he could not 
report them himself and that his wife's reports were relatively 
vague.  Thus, frequency, severity and duration of symptoms could 
not be assessed.  However, the examiner noted that there 
certainly was no evidence that there would be improvement in the 
Veteran's functioning over the next 6-12 months.  The examiner 
also noted that it was difficult to evaluate the Veteran's 
occupational adjustment given the fact that his dementia was so 
profoundly impairing.  The examiner reported that although social 
functioning was problematic, and there was clear impairment in 
thought processing and communication, this appeared to be a 
function of the Veteran's dementia.  In summary, the examiner 
noted that the Veteran's cognitive disorder, and dementia 
appeared to be profoundly affecting his functioning.

In June 2010, the Veteran was afforded a Board hearing.  At this 
hearing, the Veteran was unable to respond to the questioning.  
However, some information regarding the severity of his PTSD was 
elicited from his wife.  The Veteran's wife reported that they 
used to go out before he had the stroke, but noted that he 
experienced anxiety when he was around crowds.  She also noted 
that he used to constantly lock the doors, and check the windows.  
The Veteran's wife noted that a physician had stated that the 
Veteran's PTSD (his anxiety level) made having a stroke more 
likely.  In terms of his current PTSD symptoms, the Veteran's 
wife noted that he often woke up anxious and that he was 
impatient and had a hard time coping.  She noted that the Veteran 
occasionally had outbursts of anger when she tried to help him 
with things and was often irritable.  His wife also noted that 
depression was one of the symptoms the Veteran experienced and 
stated that his physician noted that he had difficulty adapting 
to stressful circumstances.

In addition, the record includes a June 2010 letter from J.H., 
D.O., stating that he had cared for the Veteran in the hospital 
both before and after his stroke.  He stated that managing his 
"PTSD anxiety disorder" was a concern before his stroke 
occurred and opined that the Veteran's PTSD contributed to 
situations making a cerebral vascular accident more likely.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 4.1 (2009).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the  regulations do not 
give past medical reports precedence over current findings.  Id. 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009). 

As noted in the introduction above, the Court has indicated that 
a distinction must be made between a Veteran's dissatisfaction 
with original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will evaluate the Veteran's disability to 
determine if the evidence of record entitles him to a rating 
higher than 50 percent for his PTSD at any point since the 
initial award of service connection-May 16, 2008.  

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under DC 
9411, a 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence establishes 
there is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence establishes 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities ("the Schedule") that addresses psychiatric 
disabilities is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 
(2009).  The DSM-IV contains a GAF scale, with scores ranging 
between zero and a 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  The higher the 
score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted when 
there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.  GAF scores 
ranging between 51 and 60 are assigned when there are moderate 
symptoms (like flat affect and circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  GAF scores ranging between 41 and 50 
are assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
Veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Initially, the Board notes that determining the current severity 
of the Veteran's PTSD is difficult because he suffered a stroke 
between his December 2008 VA PTSD examination, and his October 
2009 VA PTSD examination, which impacted his cognitive 
functioning, and he also has a current diagnosis of dementia.  
However, after reviewing the evidence pertaining to the severity 
of the Veteran's PTSD, the Board does not find that an increased 
evaluation is in order at any point during the pendency of the 
appeal.  

The record does not reveal that the Veteran's PTSD symptoms cause 
deficiencies in most areas, such as work, family relations, 
judgment, thinking or mood.  Specifically, regarding the 
Veteran's thought processes, the December 2008 examination 
reflected that his thought processes and associations were 
logical and tight with no loosening of association or gross 
confusion, and reflected that overall, there was no impairment in 
thought processes.  His insight and judgment were found to be 
fair.  See December 2008 VA PTSD examination.  The October 2009 
VA examiner noted that although there was clear impairment in 
thought processing, this appeared to be a function of the 
Veteran's dementia, but noted that he could not adequately assess 
the Veteran's thought processes, insight, or judgment.  

Further, the evidence does not show an inability to establish and 
maintain effective relationships.  At his October 2009 VA 
examination, the Veteran's wife reported that they had been 
married for eight years, and that she felt they had been close.  
Prior to his current marriage, the Veteran had been married for 
over 50 years, before his previous wife died.  The examiner 
reported that, although social functioning was problematic, this 
appeared to be a function of the Veteran's dementia.  

Regarding occupational impairment, the Veteran was able to 
maintain a job at an aircraft parts factory, working as a 
machinist for over thirty years.  See February 2008 Mental Health 
Clinic Consult.  The 2008 VA examiner noted that the Veteran's 
PTSD symptoms, in and of themselves would not preclude gainful 
employment, and the 2009 VA examiner stated that it was difficult 
to evaluate the Veteran's occupational adjustment given that his 
dementia was so profoundly impairing.  

Overall, deficiencies with judgment and thought processes have 
not been attributed to the Veteran's PTSD, and in terms of 
occupational and social impairment, the Veteran was able to 
sustain a job for thirty plus years, as well as a marriage for 50 
plus years; thereby revealing his ability to maintain a job 
despite PTSD symptoms, and showing his ability to establish and 
maintain effective relationships.

In terms of specific symptoms, the 2008 examiner noted that the 
Veteran's speech was slowed, and the 2009 examiner found that the 
Veteran appeared able to understand speech, although his 
communication was limited.  At no point has the Veteran's PTSD 
been found to result in speech which is intermittently illogical, 
obscure or irrelevant.  Although the Veteran's mental health has 
deteriorated to the point that his memory and spatial orientation 
are profoundly impaired, and he is unable to name the current 
president or date, month or year, these memory and cognitive 
deficits were not attributed to his PTSD symptoms, but instead 
were found to be a result of his dementia and recent stroke.  
Additionally, near continuous panic or depression has not been 
found.  In fact, the 2009 VA examiner stated that the Veteran did 
not display depression or anxiety at all; and, although the 2008 
examiner found evidence of depression, he did not state that his 
depression affected the Veteran's ability to function 
independently, appropriately and effectively.  Finally, while the 
Veteran was able to communicate (before his stroke), he denied 
experiencing suicidal ideation.  See December 2008 VA 
examination, and February 2008 Mental Health Consult.

Lastly, at the June 2010 hearing, although the Veteran was unable 
to adequately communicate the PTSD symptoms that he currently 
experienced, his wife stated that he was impatient, irritable and 
had outbursts of anger when she tried to help him do things.  No 
periods of violence were noted, and as his wife stated, the 
Veteran's outbursts of anger occurred when she tried to help him 
do things-i.e., tasks that he was now unable to accomplish on 
his own (dressing and bathing himself) after his stroke.  The 
Veteran's wife also noted that the Veteran used to lock the doors 
and to check the windows (before he became confined to a 
wheelchair) constantly.  

Significantly, however, the Board does not find that these 
actions alone are sufficient to warrant a higher, 70 percent 
evaluation for PTSD.  In summary, the Veteran's current level of 
functioning is profoundly impacted by his cognitive disorder 
caused by his stroke and his dementia.  The most recent VA 
examination did not find that his PTSD symptoms caused him any 
further impairment than previously noted at the December 2008 VA 
examination.  Although the Veteran's mental health has 
deteriorated to the point that his memory and orientation are 
profoundly impaired, and he is unable to name the current 
president or date, month or year, these memory and cognitive 
deficits were not found to be the result of his PTSD symptoms, 
but rather, his severe dementia and recent stroke.

Although the Veteran has described his PTSD as being so severe 
that he deserves a higher rating, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular scheduler rating 
standards.  See 38 C.F.R. § 3.321 (2009), Thun v. Peake, 22 Vet. 
App. 111 (2008).  It is undisputed that if he was working, his 
PTSD would have an effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The symptoms experienced by the Veteran 
are contemplated by the schedule, as noted in the discussion 
above.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.  

Lastly, the Board finds that the record does not illustrate that 
the Veteran's service-connected PTSD alone would prevent him from 
obtaining and maintaining gainful employment.  Thus, any further 
discussion of an issue of entitlement to a total disability 
rating based on individual unemployability is not necessary.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an initial increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.



                ____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


